         Case 1:16-cv-02762-GWG Document 174 Filed 06/17/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRYAN FERNANDEZ, et al.,                                       :

                          Plaintiffs,                        :     16 Civ. 2762 (GWG)

        -v.-                                                 :     ORDER

HR PARKING INC., et al.,                                     :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        This Order addresses the motion to quash (Docket # 160) filed by defendants Open Road
of Manhattan, Michael Morais and Rodman Ryan (the “Open Road Defendants”). The Open
Road Defendants seek to quash a trial subpoena served on Ryan. See Defendants’ Brief in
Support (Docket # 160-2), at 1. They argue that Ryan would be subjected to an undue burden if
he had to “appear at trial without having knowledge, or interaction with the Plaintiffs or the Co-
Defendants.” Id. at 2. They argue that Ryan will have no relevant testimony to offer “because to
[sic] Mr. Ryan’s lack of involvement in the matter.” Id. at 4. To support these arguments, Ryan
has submitted an affidavit, in which he affirms that he has not had contact with either the
plaintiffs or co-defendants HR Parking and Nelson Rodriguez. Affidavit of Rodman Ryan
(Docket # 160-5) ¶ 4.
        These arguments do not establish that the subpoena would subject Ryan to an undue
burden. Ryan admits in his affidavit that he is the owner of Open Road Auto Group. Affidavit
¶ 1. He does not deny knowledge of the contract Open Road had with HR Parking; rather, he
simply denies knowing that HR Parking “was not properly compensating its employees.” Id. ¶ 6.
His asserted lack of contact with the plaintiffs does not establish that he cannot be held liable as
an employer of plaintiffs. As the Second Circuit has stated, “[n]othing in . . . the FLSA itself,
requires an individual to have been personally complicit in FLSA violations” to be liable for
those violations. Irizarry v. Catsimatidis, 722 F.3d 99, 110 (2d Cir. 2013). In fact, “the broad
remedial purposes behind the statute counsel against such a requirement. The statute provides an
empty guarantee absent a financial incentive for individuals with control, even in the form of
delegated authority, to comply with the law, and courts have continually emphasized the
extraordinarily generous interpretation the statute is to be given.” Id. Rodman’s affidavit does
not demonstrate that he lacks any relevant testimony as to his liability in this case. Accordingly,
requiring his appearance pursuant to the subpoena would not impose an undue burden. The
motion to quash (Docket # 160) is denied.
       Case 1:16-cv-02762-GWG Document 174 Filed 06/17/21 Page 2 of 2




      SO ORDERED.

Dated: June 17, 2021
       New York, New York




                                     2
